DETAILED ACTION
	Claims 1-10 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on 13 September 2019. It is noted, however, that applicant has not filed a certified copy of the 201921036956 application as required by 37 CFR 1.55.
Claim Objections
Claims 1-10 are objected to (wherein claims 2-5 and 7-10 inherit their objections due to their dependencies) because of the following informalities:  
In claim 1, line 4, it appears that the comma (,) after “first chamber” should be changed to a semicolon (;).
In claim 1, line 14, it appears that the comma (,) after “second chamber” should be changed to a semicolon (;).
In claim 1, line 15, it appears that “a rack configured as piston-rod” should be changed to --a rack configured as the piston-rod-- like the specification recites in paragraph 22. 
In claim 6, line 4, it appears that the comma (,) after “first chamber” should be changed to a semicolon (,).
In claim 6, line 15, it appears that the comma (,) after “second chamber” should be changed to a semicolon (,).
In claim 6, line 16, it appears that “a rack configured as piston-rod” should be changed to --a rack configured as the piston-rod-- like the specification recites in paragraph 22. 
Appropriate correction is required.
Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to disclose or render obvious, in combination with the other limitations recited in independent claims 1 and 6, the gear pump being arranged within the first chamber and configured to pump fluid from the first chamber into the second chamber, while the piston assembly comprises a piston-head slidably arranged within the second chamber and a piston-rod that is configured to move linearly between the first chamber and the second chamber, and the piston-rod is configured as a rack comprising teeth that mesh with a pinon on a rotating shaft arranged within the first chamber and orthogonal to the rack, wherein the pinion is configured to rotate upon linear movement of the rack to cause rotation of the shaft.
Demerjian, Jr. et al. (US 5,950,427) discloses in Figs. 1-5 an electro-hydraulic actuator comprising: a housing having: a first chamber 35; and a second chamber 24 fluidically coupled to the first chamber 35; a pump 20 configured to pump fluid from the first chamber 35 into the second chamber 24; and a piston assembly comprising: a piston-head (comprising the wide head portion on the bottom piston 25) slidably arranged within the second chamber 24, wherein the piston-head is configured to move 
Schiller (US 2016/0161017) discloses in Figs. 1-2 an electro-hydraulic actuator for providing mechanical actuation, the electro-hydraulic actuator comprising: a housing have: a first chamber (comprising the portion of the housing which chamber 11 and the chamber with gear pump 19); and a second chamber (comprising the portion of the housing with chamber 13) fluidically coupled to the first chamber; a gear pump 19 arranged within the first chamber, wherein the gear pump 19 is configured to pump fluid from the first chamber into the second chamber (paragraph 37); and a piston assembly comprising: a piston-head 7 slidably arranged within the second chamber, wherein the piston-head 7 is configured to move within the second chamber due to pressure applied by the fluid pumped into the second chamber (paragraph 37); a piston-rod 3 coupled to 
Conclusion

This application is in condition for allowance except for the following formal matters: 
The claim objections set forth above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. W./
Examiner, Art Unit 3753



	
/KEVIN F MURPHY/Primary Examiner, Art Unit 3753